DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-5 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridharan US 9972037.

Regarding claim 1, Sridharan teaches:
A method of managing a charging circuit, 

wherein the charging circuit is executed through a mobile terminal (Fig 4 #400 Fig 5), and 
the method comprises a step of connecting an adjacent charging device and the mobile terminal through wired or wireless communication (Col 9 lines 55-60 “The wireless charging algorithm stack 410 can receive one or more inputs from various components on the UE, send data to the network, send requests to the network, receive instructions from the network, and/or manage the wireless charging process. As shown, the wireless charging algorithm stack 410 can receive information about the available of the UE 400 from various sources inside the UE 400”); 
a step of displaying a screen (Col 9 Lines 15-20 “a display (e.g., a liquid crystal or thin-film transistor (TFT) display), a touchscreen display,”) for controlling the charging device on a display of the mobile terminal (Col 6 lines 636-68 “At 304, the method 300 can determined if the user 65 accepted or declined the prompt to activate wireless charging. This may be via an input on the UE (e.g., a touchscreen input indicating yes or no)”); 
a step of inputting a charging value and a charging stop value (Col 3 Lines 59-66 “the method 200 can determine if the battery charge level is sufficiently low to warrant wireless charging. This value is somewhat arbitrary and can be set by the MNO. In some examples, the first threshold charge level can be a percentage of charge (e.g., 50, 60, 70, or 80%). Below the first threshold charge level, wireless charging is initiated; above the first threshold charge level wireless charging is not initiated ( or is stopped).”) through the control screen displayed on the display (Col 9 Lines 25-35 “input device(s) 422 include any sort of input devices known in the art. For example, the input device(s) 422 may include a camera, a microphone, a keyboard/keypad, or a touch-sensitive display”);
 and 
a step of querying a status value of the mobile terminal (Col 11 lines 29-33 “charging. The wireless charging feature 508 can also receive a status message 514 from the UE 400.”) and transmitting a charging signal to the charging device (Col 11 lines 61-68 “the wireless charging feature 508 can receive inputs 510, 512, 514 and a wireless charging request 65 516 from the wireless charging algorithm stack 410 prior to initiating wireless charging”) when the status value is less than or equal to the charging value input through the control screen (Fig 2 # 202 when battery i.e. status level less than X% i.e. charging value which is set by user).  

Regarding claim 2, Sridharan teaches:
a step of transmitting a charging stop signal to the charging device when the status value of the mobile terminal is greater than or equal to the charging stop value.  (Fig 2 #222-224)

Regarding claim 3, Sridharan teaches:
(to activate a switch is present. Col 11 Lines 40-45 “the wireless charging feature 508 can determine whether to initiate wireless charging internally, based on the inputs 510, 512, 514 provided by the wireless charging algorithm stack 410. Thus, if the various criteria for battery level, signal strength, and utilization are all above the threshold levels for these inputs,”) 

Regarding claim 4, Sridharan teaches:
wherein the charging device is configured so that the switch of the charging circuit inside the charging device is turned off (to deactivate a switch is present. Col 11 Lines 10-15; Col 9 Lines 50-55 “all, of the components of the wireless charging algorithm stack 410 can be located on a network component (e.g., HLR, HSS, 3GPP AAA, etc.).”; Col 9 Lines 63-65 “410, to the network to activate and deactivate wireless charging.”) when the charging device receives the charging stop signal (Col 3 Lines 60-64 “wireless charging is not initiated (or is stopped).”).  

Regarding claim 5, Sridharan teaches:
wherein the charging device is configured so that a switch of the charging circuit inside the charging device is turned on when the charging device receives the charging signal.  
A system for managing a charging circuit using an application (Fig 4 #400 Fig 5), comprising: 
a mobile terminal (Fig 4 #400); 
(Col 4 line 35 “case”) formed to surround an outside of the mobile terminal and comprising a communicator for transmitting or receiving data to or from the mobile terminal by wire or wirelessly (Col 8 lines 11-12 “such as for cellular communication devices”), 
a power supply (Fig 6 # 606 charging 400 to be electrically connected) that is electrically connected to a battery (Col 13 line 66 “a battery of the UE”) of the mobile terminal, and 
a power supply controller for turning on/off the power supply Col  12 lines 45-50 “The MME 620 is involved in the bearer activation/deactivation process and is also responsible for choosing the SAE GW 612 for the UE 400”); and 
an application installed on the mobile terminal to connect the mobile terminal and the communicator and responsible for driving the power supply controller (Col 5 lines 66-68 “app initiating wireless charging on the UE internally.”) based on a charging value and a charging stop value input through the mobile terminal (Col 3 Lines 59-66 “the method 200 can determine if the battery charge level is sufficiently low to warrant wireless charging. This value is somewhat arbitrary and can be set by the MNO. In some examples, the first threshold charge level can be a percentage of charge (e.g., 50, 60, 70, or 80%). Below the first threshold charge level, wireless charging is initiated; above the first threshold charge level wireless charging is not initiated ( or is stopped).”).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onomatsu US 20090086097 “a step of inputting a charging value and a charging stop value through the control screen displayed on the display”
Hara US 20110279078 “a step of inputting a charging value and a charging stop value through the control screen displayed on the display”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859